In a negligence action to recover damages for personal injury sustained by plaintiff’s intestate, defendant appeals from a judgment of the Supreme Court, Richmond ■County, entered June 20, 1963 after trial upon a jury’s verdict in favor of the ¡plaintiff. Judgment reversed on the facts and a new trial granted, with costs to abide the event. In our opinion, the verdict was against the weight of the credible evidence (Manente v. Sorecon Corp., 18 A D 2d 922). [For other prior appeals in this action, see 14 A D 2d 806 and in a related proceeding, see Matter of Manente v. East Coast Housing Corp., 14 A D 2d 972, mot. for lv. to app. den. 11 N Y 2d 642.] Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.